Citation Nr: 0630287	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  03-24 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1977 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied the veteran's 
claim for service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits and applies to this remand.

The Board notes that in a November 2000 VA treatment record, 
it is noted that the veteran receives Social Security 
Disability Insurance (SSDI) for his psychiatric disability.  
However, the social security records are not included in the 
claims folder.  The Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist in gathering 
social security records when put on notice that the veteran 
is receiving social security benefits.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 180 (1992).  Therefore, the Board finds that the RO 
should request the veteran's Social Security Administration 
(SSA) records and associate them with the claims folders.

Further, the Board notes that the veteran listed six 
stressors for his PTSD, which include the following:  1) 
while in Korea, his job was to look for the enemy and while 
doing so, he ran into ambushes and had to kill women and 
children; 2) in August 1977, he had an automobile accident 
wherein his jeep flipped over and he broke his arm; 3) from 
November 1976 to January 1977, during basic training, he 
underwent training in a gas chamber; 4) he was hassled by his 
sergeant about false charges against him; 5) in the summer of 
1977, a soldier killed himself with a 45 caliber while on the 
firing range in Korea; and, 6) from July 1977 to August 1977, 
he was bitten by mosquitoes in the jungle.  The Board notes 
that the veteran's service personnel records of record show 
that he was not recommended for further service after he 
returned from Korea.  In addition, his Form DD-214 shows that 
the veteran failed to maintain acceptable standards for 
retention.  The Board finds that the veteran's entire service 
personnel record should be obtained to verify the veteran's 
stressor of having false charges against him or being hassled 
by his sergeant.  In addition, the Board notes that the RO 
has not attempted to verify the veteran's other stressors.  
Therefore, the Board finds that the RO should verify through 
all available sources, including the United States Army and 
Joint Services Records Research Center (JSRRC), that these 
incidents occurred during the veteran's service.

Finally, the Board notes that the veteran's claims folders 
have conflicting evidence as to whether he has a diagnosis of 
PTSD.  Therefore, the Board finds that if the RO is able to 
verify any of the veteran's stressors, a VA examination is 
necessary to determine whether the veteran has PTSD that is 
related to a verified in-service stressor.  The examination 
should discuss the previous diagnoses of PTSD and the medical 
evidence that does not support a diagnosis of PTSD and 
reconcile the conflicting medical evidence.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain a copy of the 
SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.  A 
negative response from SSA is required if 
the records are not available and 
notification of the response should be 
included in the claims folders.  The 
veteran and his representative should also 
be notified of any negative response so 
they are given the opportunity to submit 
those records for VA review.

2.  The RO should obtain the veteran's 
complete service personnel records and 
associate them with the claims folders.  
If they find that there are no outstanding 
service personnel records, this should be 
noted in the claims folders.  Further, the 
veteran and his representative should be 
notified so as to allow them an 
opportunity to obtain such information.  
The service personnel records should be 
used to determine whether the veteran's 
stressor of being hassled by his sergeant 
are confirmed as well as attempting to 
confirm any other identified stressor.

3.  The U.S. Army and Joint Services 
Records Research Center (JSRRC) or other 
available sources should be requested to 
verify the following:  1) whether while in 
Korea, the veteran's job was to look for 
the enemy and while doing so, he ran into 
ambushes and had to kill women and 
children; 2) whether in August 1977, the 
veteran had an automobile accident wherein 
his jeep flipped over and he broke his 
arm; 3) whether from November 1976 to 
January 1977, during basic training, the 
veteran underwent training in a gas 
chamber; 4) whether in the summer of 1977, 
a soldier in the veteran's unit killed 
himself with a 45 caliber while on the 
firing range in Korea; and, 5) whether 
from July 1977 to August 1977, the veteran 
was bitten by mosquitoes in the jungle.  
If a negative response is received, the 
veteran and his representative should be 
notified so as to allow them an 
opportunity to obtain such information.

4.  If the RO is able to verify any of the 
above stressors, the RO should schedule a 
VA psychiatric examination.  The 
psychiatrist or psychologist should be 
provided a list of stressors verified by 
the RO.  The claims folders and a separate 
copy of this remand must be provided to the 
examiner for review.  The psychiatrist or 
psychologist should note in the examination 
report that the claims folders have been 
reviewed.  The examiner should determine 
whether the veteran has PTSD based on a 
verified in-service stressor.  The examiner 
is instructed that only the verified events 
listed by the RO may be considered as 
stressors.  If PTSD is diagnosed, the 
examiner must explain whether and how each 
diagnostic criterion is or is not 
satisfied, and identify the verified 
stressor(s) supporting the diagnosis.  The 
examiner should discuss the conflicting 
diagnoses of PTSD as shown in the medical 
evidence of record and should reconcile the 
conflicting medical evidence by making a 
determination as to whether the veteran 
does suffer from PTSD related to a verified 
in-service stressor.  A complete rationale 
must be given for any opinion expressed, 
and the foundation for all conclusions 
should be clearly set forth.  The report of 
the psychiatric examination should be 
associated with the veteran's claims 
folders.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2006).

6.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

7.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue 
a Supplemental Statement of the Case and 
afford the veteran the requisite 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

